DETAILED ACTION

Examiner’s Notes
The present application is being examined under the pre-AIA  first to invent provisions.


Remarks
Claims 1, 7, 10-12, and 29 are amended.
Claims 2-6, 8-9, and 13-28 are cancelled. 
Claim 30 is new.
Claims 1, 7, 10-12, and 29-30 are pending.


Claim Objections
Claims 1, 7, 10-12, and 29-30 are objected to because of the following informality:
	Claim 1 is objected to because of the informality in the recitation "the first and second PV cells" in line 13.  Examiner suggests changing the recitation to “the first PV cell and the 
Claim 30 is objected to because of the informality in the recitation "the circuit" in line 1.  Examiner suggests changing the recitation to “the external circuit”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 10-12, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “crystalline” in line 3, which is not supported by the specification or originally presented claims.  The Applicant’s specification does not describe the recitation and all figures do not support the recitation.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the metal layer electrically connects the first PV cell to the second PV cell and extends beyond an extent of the first and second PV cells to electrically connect to an external circuit” in lines 12-13, which is not supported by the specification or originally presented claims.  Fig. 4C of Applicant’s specification shows that the metal layer electrically connects the first PV cell to the second PV cell for the serial interconnection between the first PV cell to the second PV cell and Fig. 4C5 shows that the metal layer extends beyond an extent of the first and second PV cells to electrically connect to an external circuit.  Therefore, Applicant’s specification does not support “the metal layer electrically connects the first PV cell to the second PV cell” and “the metal layer extends beyond an extent of the first and second PV cells to electrically connect to an external circuit” at the same time.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.

Claims 1, 7, 10-12, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites multiple “the PV cell” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "each PV cell".  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “therebetween” in line 11.  It is unclear as to what Applicant intends the recitation “therebetween” to further limit.  Appropriate correction is required.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the metal layer electrically connects the first PV cell to the second PV cell and extends beyond an extent of the first and second PV cells to electrically connect to an external circuit” in lines 12-13.  It is unclear as to how “the metal layer electrically connects the first PV cell to the second PV cell” and “extends beyond an extent of the first and second PV cells to electrically connect to an external circuit” at the same time.  Fig. 4C of Applicant’s specification shows that the metal layer electrically connects the first PV cell to the second PV cell for the serial interconnection between the first PV cell to the second PV cell and Fig. 4C5 shows that the metal layer extends beyond an extent of the first and second PV cells to electrically connect to an external circuit, which should not electrically connects the first PV cell to the second PV cell for the serial interconnection.  Appropriate correction is required.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 10 recites “PV cells” in lines 2-3.  It is unclear whether the claimed “PV cells” is identical to or a different feature from the claimed “a plurality of active crystalline photovoltaic (PV) cells” in claim 1.  For the purpose of this office action, the recitation will be treated as if it recites "the plurality of active crystalline photovoltaic (PV) cells ".  Appropriate correction is required.
	

Response to Arguments
	Applicant's arguments filed on 08/20/2021 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726